DAY, J.
1. The Court of Common Pleas is without jurisdiction to entertain an appeal from the Industrial Commission pursuant to the terms of Section 1465-90, General Code, until the commission has taken final action in the premises denying the claimant the right to participate in the state insurance fund, on the ground, first, that the injury was purposely self-inflicted, or, second, that the injury was not sustained in the course of employment, or third, upon any other ground going to the basis of the claimant’s right.
2. The Industrial Commission speaks by its record, and such final action, to be the basis of an appeal, must affirmatively appear upon the record of the proceedings of the commission.
Judgment reversed.
Marshall, C. J., Jones and Matthias, JJ., concur. Robinson, J., concurs in the syllabus, but not in the judgment.